UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7578


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH MICHAEL GUARASCIO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:09-cr-00109-D-1; 7:11-cv-00044-D)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Michael Guarascio, Appellant Pro Se. Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Ethan A. Ontjes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph      Michael       Guarascio       seeks     to    appeal       the    district

court’s    order     denying     his    Fed.     R.    Civ.    P.     60(b)   motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge      issues        a   certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by         demonstrating       that

reasonable      jurists        would    find      that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the       prisoner         must

demonstrate      both    that     the    dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Guarascio has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral      argument       because        the     facts   and      legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3